            Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 1 of 52




                                  IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF KANSAS

    CLINT A. LORANCE,

                    Petitioner,



            v.

    COMMANDANT,                                    Case No. 18-3297-JWL
    United States Disciplinary Barracks,
    1301 North Warehouse Road
    Fort Leavenworth, Kansas 66027,

                    Respondent.



                                      PETITIONER’S TRAVERSE

          Lorance received neither a full nor fair review of his constitutionally-flawed trial and

appeal before the Article I military courts. For example, following his convictions, and well after

the opportunity to present important evidence to the jury, a new defense team discovered a series

of shocking Brady1 violations including evidence in the prosecution’s possession that the dead and

wounded “civilians” were actually enemy combatant terrorist bomb-makers.

          The Justice Department’s recent release of biometric fingerprint and DNA records as part

of an ongoing Freedom of Information Act (“FOIA”) lawsuit proves two victims and two material

eyewitnesses were enemy combatant terrorist bomb-makers, information which should have been

disclosed to the defense. See Petitioner’s Motion to Expand the Record Per Habeas Rule 7 (“Exp.

Mtn.”) Exhibit (Ex.) 1(a) – (d) (DOJ released FOIA biometric records). The prosecution’s failure




1
    Brady v. Maryland, 373 U.S. 83 (1963).

                                                     1
         Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 2 of 52




to disclose these records for the two victims and the two material eyewitnesses constitutes four

Brady violations, each a constitutional violation and grounds to reverse Lorance’s convictions and

sentence.

       The biometric records the government withheld, and the Justice Department produced only

after suit, cast the prosecutor’s act of crossing out the victims’ names on the Charge Sheets in a

more dubious light. It suggests the government knew of their enemy combatant status via terror

evidence and sought to hide it. Exp. Mtn. Ex. 2 (Charge Sheets reflecting victims’ names struck

through in penmanship and initialed by the prosecutor).

       Equally plausible is a rush to judgment and irresponsible prosecutorial decisions to bring

double murder and attempted murder charges without confirming victim and eyewitness identities,

especially where US paratroopers’ use of deadly force occurred during a combat patrol in a combat

zone where enemy combatants blend in with truly innocent civilians.

       No matter the answer, the government deprived Lorance of Fifth Amendment

constitutional guaranties, as set forth in Brady and its progeny of cases detailing a prosecutor’s

solemn duties to do justice, seek the truth, follow the evidence to its logical ends, and err on the

side of disclosure.

       Obscuring critical evidence did not end with the Charge Sheets. It extended to the platoon

leader that Lorance replaced, Dominic Latino. Latino had been medically evacuated from the

battlefield, having suffered peppering shrapnel wounds when an improvised explosive device

(“IED”) exploded. He wrote in a sworn statement given to the Criminal Investigation Command

(“CID”) on August 30, 2012, merely 30 days after the combat engagement giving rise to this case

that, as platoon leader, he would never let a motorcycle near his unit for fear of the danger it posed.

This testimony proves that Lorance’s combat response was reasonable and lawful. That sentence,
                                                      2
         Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 3 of 52




favorable to Lorance and unfavorable to the prosecution, was lined out, without explanation. Exp.

Mtn. Ex. 3 (Latino’s sworn statement with motorcycle threat sentence struck in penmanship

without explanation). Lorance’s trial defense counsel, however, did not interview Latino nor call

him as a witness.

       The Army Court of Criminal Appeals (“Army Court”) brushed aside Lorance’s

constitutional violations with biased and disingenuous rationales. The newly-discovered biometric

evidence certainly could have changed the outcome of the trial and surely should have been

considered in mitigation of punishment. Yet the Army Court dismissed the Brady violations by

suggesting that the undisclosed biometric evidence was not relevant and that no theory of

admissibility existed for the exculpatory and mitigating evidence. In a leap of supposition, the

court suggested it could have actually been viewed as an aggravating factor. The claim is almost

as shocking as the Brady violations themselves.

       Additional Brady violations depriving Lorance of a fair trial include failure to disclose:

       (1) An Army Significant Activity Report (“SIGACT”) dated August 2, 2012, only 30 days

after the events giving rise to the trial, which concluded that Lorance’s platoon was being scouted

for an impending attack or ambush, and that at least one enemy insurgent was killed, is a fifth

Brady violation. Exp. Mtn. Ex. 4. The report, characterized as “update 9,” suggests that at least

eight prior iterations exist and potentially other updates beyond 9 exist. To the extent prior and

subsequent versions of the report exist and were not disclosed, they too constitute multiple Brady

violations.

       (2) The identity of an aerostat operator, (blimp with a powerful camera floating above the

battlefield to provide optics to protect US personnel), who observed three fighting aged males on

foot armed with AK-47 assault rifles and talking on radios shadowing Lorance’s platoon before
                                                    3
         Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 4 of 52




the motorcycle engagement. He made a written report and captured video footage of the scouting,

which proves four additional Brady violations (identity, testimony favorable to the defense report,

footage). Exp. Mtn. Ex. 5.

       (3) The identity of Command Sergeant Major Gustafson (“Gustafson”) who knew the

members of Lorance’s platoon personally, was their senior enlisted leader, had been on combat

foot patrols with Lorance’s platoon, and believes that Lorance’s order to fire was not only

reasonable, but also essential to protect his platoon, results in two additional Brady violations

(identity and testimony favorable to the defense). Exp. Mtn. Ex. 6. Accordingly, there are no fewer

than 11 Brady violations identified in this case.2

       The Respondent (“Commandant”) acknowledges that this Court has authority to issue a

writ of habeas corpus under 28 U.S.C. § 2241 if Lorance were deprived of constitutional

protections in Article I court-martial proceedings. See Burns v. Wilson, 346 U.S. 137, 139 (1953);

see also Lorance’s Petition, Doc. 1 at 7; Answer and Return, Doc. 13 at 11-12. Yet, the

Commandant contends that a writ should not be issued, nor should a review be undertaken, because

the Army Court afforded Lorance full and fair consideration of the claims raised in his habeas

petition. The Army Court plainly did not.

       Instead of full and fair review, the Army Court exacerbated a flawed investigation and trial

process that was committed to fixing and affirming blame on Lorance, the Army’s designated “bad




2
 In the Infantry, a Battalion Command Sergeant Major is the senior enlisted leader and command
advisor responsible for issues affecting enlisted personnel. The prosecution did not disclose his
identity nor the substance of his testimony favorable to Lorance and the defense did not exercise
sufficient pretrial due diligence to identify and interview him to develop his testimony favorable
to Lorance. The dual failure constitutes both a Brady and a Strickland violation.

                                                     4
         Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 5 of 52




apple.”3 Put differently, rather than conducting a probing review into the truth behind the events

of July 2, 2012, in Kandahar, Afghanistan and adhering to binding Supreme Court standards, the

Army Court rubberstamped Lorance’s convictions, ignored Rules for Courts-Martial (“RCM”)

916(c) (“killing an enemy combatant in battle is justified”), contorted rules of evidence, and

refused to apply the Law of Armed Conflict (generally, civilians killed in combat are not murdered,

rather, “collateral damage”), in reviewing constitutional deficiencies—including Brady violations,

ineffective assistance of counsel, prosecutorial misconduct, and incomplete jury instructions—that

occurred over the course of his court-martial.

        This Court has an opportunity to remedy a grossly inadequate review of Lorance’s

unconstitutional court-martial and convictions. It should exercise its authority to expand the

record, authorize discovery, and hold a hearing to receive evidence that will show both plain

constitutional violations and a biased, unfair review of the convictions by Article I legislative

courts. See Hammon v. Ward, 466 F.3d 919, 926 (10th Cir. 2006) (concluding district court abused

its discretion in denying evidentiary hearing). A robust review of the proceedings by this Article

III Court is the last chance to remedy clear injustices and obvious constitutional violations by

Article I military courts.




3
  The phrase “bad apple” comes straight from the lips of Brigadier General Joseph Berger III, who
in his capacity as Chief Judge of the Army Court, cited Lorance as an example of a “bad apple”
who took it upon himself to change the Rules of Engagement to fire on any motorcycle on sight—
despite the fact that Lorance had been acquitted of that charge before Berger made his statement.
See Center for Strategic & International Studies, The My Lai Massacre History, Lessons, and
Legacy: A Panel Discussion with Historians and Military Law Experts, Thursday, March 15, 2018,
1:30 p.m. – 3:30 p.m., CSIS Headquarters, available at https://www.csis.org/events/my-lai-
massacre-history-lessons-and-legacy, last viewed August 29, 2019 (Lorance comments occur
around the 1 hour, 12-minute mark and lasts to the 1 hour, 13-minute, 15-second mark).
                                                     5
         Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 6 of 52




  I.   Lorance seeks review of convictions that were based on orders he gave during a
       combat patrol in Kandahar, Afghanistan—the “ancestral home of the Taliban”—
       which resulted in the death of a confirmed terrorist bombmaker, the wounding of
       another confirmed terrorist bombmaker, and the escape of a third confirmed
       terrorist bombmaker.

       On June 30, 2012, Lorance replaced a platoon leader after he suffered wounds from an IED

explosion. On a combat patrol with the Afghanistan National Army (“ANA”) three days after

Lorance joined the platoon, Private First Class Skelton reported sighting a motorcycle with three

riders speeding towards the platoon. He testified that, “[k]nowing the area that it was coming from,

the first thought I had was it could be a drive-by shooting; it could be a drive-by grenade throw; it

could be a vehicle borne IED.” Trial Transcript pg. 537, Exp. Mtn. Exs. 7 - 8.

       Lorance, who did not fire his weapon, authorized Skelton to shoot. Skelton fired and

missed. Skelton’s testimony at trial was inconsistent as to whether he fired in accordance with the

Rules of Engagement (“ROE”) or only on Lorance’s command. Compare United States v.

Lorance, No. ARMY 20130679, 2017 WL 2819756, at *1-3 (Army Ct. Crim. Appeals June 27,

2017) with Trial Transcript pgs. 576-78, 585-86, Exp. Mtn. Ex. 8

       Anywhere from two to 15 seconds after Skelton fired but missed, according to five different

witnesses, the platoon’s gun truck that had overwatch of the platoon fired on Lorance’s command.

Trial Transcript pgs. 384, 497, 655, 658, 675, Exp. Mtn. Ex. 9.

       The shots fired from the gun truck killed two riders and a third escaped unharmed. Skelton

later reported potential civilian casualties when he recognized one of the deceased riders as a




                                                     6
         Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 7 of 52




village elder, leading to a military investigation of these events.4 See United States v. Lorance, No.

ARMY 20130679, 2017 WL 2819756, at *1-3 (Army Ct. Crim. Appeals June 27, 2017).

       Coming on the heels of heightened local and international protests about civilian casualties,

the investigation began hours after the July 2, 2012, combat patrol giving rise to this case. Exp.

Mtn. Ex. 24 (Criminal Investigative Command Agent Activity Summaries). The prosecution took

the platoon off the line to a rear area, separated them from Lorance (who had only been with the

unit for 72 hours), gave Lorance an order not to communicate with the Platoon, then put the unit

in a tent, and disarmed them as “suspects.” Id.

       The prosecution then accused nearly all of Lorance’s platoon of murder without rights

warnings advisements, (violations of Article 31(b), UCMJ), ordered the platoon to make written

sworn statements in response to allegations of murder, and thereby set conditions to turn the

platoon against Lorance to protect themselves, distance Lorance from the platoon, isolate him, and

then hang murder charges over the platoons’ heads to create the opportunity for grants of immunity

and orders to cooperate in the case against Lorance, the “bad apple.” Id.

       The Army brought a general court-martial against Lorance. It preferred five charges:

attempted murder in violation of Article 80 of the Uniform Code of Military Justice (UCMJ);

making a false official statement a violation of Article 107, UCMJ (for allegedly instructing his

soldiers the ROE had been changed to fire on any motorcycle on sight; murder in violation of

Article 118, UCMJ specifying two separate killings of males “of apparent Afghan descent”; and




4
  Lorance’s trial defense counsel did not interview Skelton to develop apparent impeachment
evidence about Skelton’s ostensible motive to report a civilian casualty to protect himself from
heightened scrutiny about civilian casualties, given that he fired his rifle but Lorance did not.
                                                     7
         Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 8 of 52




conduct bringing discredit upon the armed forces, identifying five separate specifications allegedly

supporting the charge.

       Lorance was convicted of Charges I, III, and IV. (Doc. 13-5.) Lorance was found not guilty

of Charge II, which charged Lorance with making a false official statement by misrepresenting a

change in the ROE (to treat as hostile anyone on a two-wheeled motorcycle). (Doc. 13-5.) In other

words, the panel concluded the Army failed to prove that Lorance made that misrepresentation.

       In an opinion that reads more like a prosecution memorandum than balanced jurisprudence,

the Army Court ignored this crucial jury acquittal and instead stated that Lorance had

misrepresented a change in the ROE. It bears repeating: the Army Court noted that Lorance told

his unit to fire on any motorcycle on sight, without mentioning anywhere in its affirmance that the

jury found Lorance not guilty of that offense.

       And with incredible ease, the Army Court brushed aside and discounted the significance

of startling facts Lorance learned after he was convicted and sentenced to serve 19 years in prison.

What he learned after his conviction included the fact that one of the deceased, the attempted

murder victim, the injured Afghan (shot in the arm by Lorance’s platoon during a second gunfight

on the same combat patrol), and a material witnesses had all left biometric data on IEDs. That is,

these people whom the prosecution had portrayed as civilians to the jury that convicted Lorance

were actually enemy combatants because they left their fingerprints or DNA on IEDs. That status,

in addition to Skelton’s testimony at trial that he fired his rifle in compliance with the ROE, reveals

that combat use of deadly force was justified. See RCM 916(c).

       Though this information had been available to the prosecution during Lorance’s court-

martial proceedings, it was not disclosed. Nor was it produced in response to a defense request for

criminal records of any Afghan involved in any way with the incident. Likewise, the prosecution
                                                      8
           Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 9 of 52




also sat on an intelligence report, or SIGACT, showing that Lorance’s platoon was being set up

for an ambush on that fateful day, and that at least one enemy was killed-in-action. What is more,

Lorance’s defense counsel ignored a credible eyewitness who voluntarily reached out to offer his

personal observations of the enemy preparing to attack Lorance’s platoon, as observed from his

position as the “eye in the sky,” that is an aerostat operator using a powerful camera to provide

optics to American units operating on the ground.5

          But the Army Court found no fault in his defense counsel. It summarily dismissed the other

issues Lorance raised, although they demonstrated serious problems with the prosecution and

identified deprivations of constitutional liberties.

          Lorance comes before this Court requesting what he could not and did not receive before

the military tribunals: a full and fair review of his case.

    II.   Habeas review is necessary to afford Lorance’s claims—which address denials of
          essential constitutional protections—the full and fair consideration they were denied
          in the Article I military courts.

             A. A habeas petitioner is entitled to full and fair consideration of his claims.

          In Burns v. Wilson, the United States Supreme Court established that the writ of habeas

corpus extends to a person incarcerated by a military process. 346 U.S. at 139. The plurality

acknowledged the sui generis nature of military proceedings impacts the scope of civilian review.

But the Court made clear that the Constitution protects service members “from the crude injustices

of a trial so conducted that it becomes bent on fixing guilt by dispensing with rudimentary fairness

rather than finding truth through adherence to those basic guarantees which have long been




5
  It is widely known that there is an aerostat operator over nearly every battle space. Despite this,
the prosecution did not reveal the operator’s identity and defense counsel did not investigate. The
dual failure constitutes both a Brady and a Strickland violation.
                                                      9
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 10 of 52




recognized and honored by the military courts as well as the civil courts.” Id. at 142-43. And it

announced that federal courts have authority to review and issue the writ in those cases in which

the military decision failed to deal fully and fairly with allegations raised in the habeas petition.

Id. at 139, 142.

       The Burns decision did not further elaborate on what full and fair review entails. It did not

address whether the type of review varied depending on the nature of the question being raised.

Thus, the only standard articulated by the United States Supreme Court appears to be full and fair

consideration, without distinction between whether the question presented is one of law, fact, or a

mixture of the two. See Arman v. McKean, 549 F.3d 279, 290 n. 11 (3d Cir. 2008).

       Subsequent Tenth Circuit opinions have attempted to define the parameters of what it

means to fully and fairly consider a petition’s allegations, ultimately concluding the Burns rule

was “anything but clear.” Dodson v. Zelez, 917 F.2d 1250, 1252 (10th Cir. 1990). In an effort to

provide clarity, the Tenth Circuit adopted the four-factor test first articulated by the Fifth Circuit

in Calley v. Callaway, 519 F.2d 184 (5th Cir.1975). Dodson, 917 F.2d at 1252. That four factor

test for determining whether habeas review of a military conviction is appropriate asks the court

to consider: “(1) the asserted error is of substantial constitutional dimension; (2) the issue is one

of law rather than of disputed fact already determined by the military tribunal; (3) there are no

military considerations that warrant different treatment of constitutional claims; and (4) the

military courts failed to give adequate consideration to the issues involved or failed to apply proper

legal standards.” Lips v. Commandant, 997 F.2d 808, 811 (10th 1993) (citing Dodson); see also

Thomas v. U.S. Disciplinary Barracks, 625 F.3d 667, 670-71 (10th Cir. 2010) (citing Dodson).

       Federal district court oversight of a military court’s application of law can be particularly

important when constitutional standards are implicated. As stated by a sister circuit, the “test of
                                                     10
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 11 of 52




fairness requires that military rulings on constitutional issues conform to Supreme Court standards

. . . .” Kaufman v. Secretary of the Air Force, 415 F. 2d 991 (D.C. Cir. 1969); see also United

States ex rel. New v. Rumsfeld, 350 F. Supp. 2d 80, 89 (2004). That is, Article III courts do not

defer to Article I military tribunals’ constitutional rulings. United States ex rel. New, 350 F. Supp.

2d at 89. And exercise of habeas review may be required to ensure that military personnel are not

deprived of the rights guaranteed by the United States Constitution.

       Here, the Commandant argues that habeas review is precluded in this case because: (1) a

litigant necessarily receives full and fair review if he raises an issue before the Army Court, even

if it is summarily dismissed; and (2) a litigant waives all issues not raised before the Army Court.

This “damned if you do, damned if you don’t” interpretation of Tenth Circuit case law must be

rejected because it creates an unworkable standard that places challenge to a military tribunal’s

decision beyond civilian court review, which is simply not the case. When explicitly authorizing

habeas review in Burns, the Supreme Court could not have intended that the standard it announced

would be applied in such ways as to make habeas review practically impossible, as the

Commandant errantly suggests.

       Recognizing that habeas review is available to military members, the Tenth Circuit has

held a “constitutional claim is subject to our further review [when] it is both ‘substantial and largely

free of factual questions.’” Monk v. Zelez, 901 F.2d 885, 888 (1990) (quoting Mendrano v. Smith,

797 F.2d 1538, 1542 n.6 [10th Cir. 1986]). This is because even the military must accord “‘its

personnel the protections of basic constitutional rights essential to a fair trial and the guarantee of

due process of law.’” Id. (quoting Calley v. Callaway, 519 F.2d 184, 203 [5th Cir. 1975]).

       These are not just empty words, as the Commandant suggests them to be. Indeed, the Tenth

Circuit has granted habeas relief to those service members court-martialed through a
                                                      11
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 12 of 52




constitutionally deficient process on multiple occasions. E.g., Monk, 901 F.2d at 889-94 (reversing

general court martial based on Tenth Circuit’s conclusion that the reasonable doubt instruction was

constitutionally deficient); Dodson, 917 F.2d at 1261-62 (reversing in part and remanding for

resentencing that violated due process by failing to comply with UCMJ requirements).

       In Monk, the Tenth Circuit reversed the district court’s denial of a habeas petition. Solomon

Monk, formerly known as David L. Martin, was convicted of the murder of his wife in a general

court-martial. 901 F.2d at 886. Monk raised constitutional challenges in a habeas petition, which

the district court denied. The Tenth Circuit reversed, finding “the military judge’s reasonable doubt

instruction was both defective and violated Monk’s constitutional right to conviction only upon

proof beyond a reasonable doubt.” 901 F.2d at 887-88. Monk’s challenge to the reasonable doubt

instruction was rejected by a divided U.S. Court of Military Appeals (predecessor court to today’s

Court of Appeals for the Armed Forces or “CAAF”). See United States v. Martin, 13 M.J. 66, 67

(1979); see also Monk, 901 F.2d at 891 (discussing the split opinion). The Tenth Circuit engaged

in extensive review of the contested instruction, the constitutional standard to be applied, and

ultimately held that the defective instruction so infected the court-martial proceeding as to violate

Monk’s right to due process. 901 F.2d at 889-94.

       And in Dodson, the Tenth Circuit again delved into the military court’s decision and

reversed in part the district court’s denial of habeas relief. The issue in Dodson concerned

interpretation of the UCMJ. Dodson’s offense of conviction imposed a mandatory term of more

than ten years. The UCMJ allowed conviction on a vote of two-thirds of the court-martial panel,

but required a vote of three-quarters of the panel to impose any sentence over ten years. The Tenth

Circuit found a statutory conflict between these provisions that the court concluded must be

resolved in favor of the accused. 917 F.2d at 1255-56. The judge’s instruction did not require a
                                                     12
         Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 13 of 52




three-quarters vote on punishment. 917 F.2d at 1261. The Tenth Circuit thus held the instructions

fell short of the statutory requirement of a three-quarters vote on a sentence of over 10 years

imprisonment. The Tenth Circuit concluded the failure to conform to statutory requirements

violated defendant’s right to due process, reversed the district court, and remanded to the

convening authority. 917 F.2d at 1261-62.

         More recently, the United States District Court for the Western District of Washington

granted habeas relief requested by former Army officer Ehren Watada, who faced court-martial

after he refused to deploy to Iraq based on his view that the war there was illegal. Watada v. Head,

530 F. Supp. 2d 1136, 1138 (W.D. Wash. 2007). Before Watada’s case went to trial, the military

judge accepted a stipulation of fact in which Watada agreed he intentionally “missed movement,”

a criminal offense under the UCMJ, in failing to board the flight that would take him and his unit

to Iraq. Id. at 1139-40.

         After Watada proposed an instruction on mistake as a defense to missing movement based

on his belief he had a legal and moral obligation to refuse to participate in the war, the judge

believed the instruction conflicted with the stipulated fact. The parties argued there was no conflict

between the stipulated fact and proposed instruction. The judge disagreed. After extensive back

and forth, the government moved for a mistrial. The judge granted the motion and set a new trial

date. Id. at 1140-45. Watada moved to dismiss on double jeopardy grounds, which motion the

military trial court denied. Watada appealed within the Article I military court system, but his

appeals were denied. Id. at 1145-46. Watada then filed for habeas relief with the federal district

court.

         The district court determined that granting habeas relief was appropriate. Id. at 1147. The

district court reviewed the four Calley-Dodson factors. It noted the double jeopardy issue presented
                                                     13
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 14 of 52




a substantial constitutional question that was an error of law independent from the military trial

court’s factual findings. The double jeopardy claims did not raise matters unique to the military.

And finally, the court could not conclude the military court system gave full and fair consideration

in light of the court’s minimal analyses and the fact that it was “unclear whether the military courts

applied the proper standard of review.” Id. at 1150-51. After concluding it could properly review

the military court’s denial of the motion to dismiss the court-martial, the court addressed the merits

of Watada’s request for a preliminary injunction enjoining the military preceding against him in a

second court-martial. The court ultimately stayed the court-martial proceedings and issued the

injunction. 530 F. Supp. at 1151-61.

        Jurisprudence regarding Article III civilian judicial review of Article I courts-martial

supports granting a habeas petition when a substantial constitutional issue is raised, no (or

minimal) factual disputes exist, no military factors require different treatment, or, the military court

failed to properly apply relevant law.

        Application of the Calley-Dodson factors shows that Lorance presents substantial

constitutional issues, including Brady violations, Strickland ineffective assistance of counsel,

prosecutorial misconduct, a failure to instruct on relevant affirmative defenses, and insufficient

evidence to establish the alleged murders and attempted murder. The military court addressed the

Brady violations and ineffective assistance arguments. But, as will be shown, it failed to apply the

proper legal standards; thus, this court should grant review based on those factors alone. The

military court also erred in summarily affirming the other grounds. Proper application of the

relevant legal standards mandates relief be granted on those claims as well. The constitutional

deprivations in this case are far more grievous than those in the cases discussed above in which

Article III courts granted habeas relief to military petitioners.
                                                      14
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 15 of 52




           B. No full and fair consideration could be provided in this case because political
              pressure compelled the Army to hold Lorance legally accountable for the
              deaths that occurred on July 2, 2012.

       Habeas review is also necessary because no full and fair consideration could be provided

to Lorance in the military court system. None of the cases on which the Commandant relies in

requesting that this Court deny Lorance’s petition involved a situation in which a branch of the

military was committed to prosecuting, convicting, and affirming convictions of one of its own to

avoid political fallout because of then-existing conditions on the ground. It is in light of this

background that the court must consider the sufficiency of the Army Court’s discussion of the

legal and factual issues presented in this case.

               1. Political fallout from civilian casualties in the months prior to July 2012
                  infected the Army’s response to Lorance’s actions.

       In March 2012, an American soldier killed sixteen A f g h a n civilians, including women

and children, at night in their homes. Worldwide media and political attention followed. 6 Afghan

President Karzai condemned the killing as “murder and terror and an unforgiveable action.” Id.

The Government of the Islamic Republic of Afghanistan (GIROA) c o m p l a i n e d to the

United States and Coalition nations. The National Assembly of Afghanistan called for the

soldier to be tried in Afghanistan. Id. He was instead court-martialed. Upon entering a guilty

plea (entered into to avoid the death penalty after a competency board did not consider the

effects of mefloquine, an anti-malarial drug now known to cause long term psychotic effects,




6
 See e.g., U.S. soldier who killed villagers should be put on trial in Afghanistan, parliament
demands, The Telegraph (Mar. 12, 2012), available at
https://www.telegraph.co.uk/news/worldnews/asia/afghanistan/9137937/US-soldier-who-killed-
villagers-should-be-put-on-trial-in-Afghanistan-parliament-demands.html.
                                                     15
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 16 of 52




on the accused’s mens rea), he was convicted of murdering 16 and wounding 6. United States

v. Bales, 2017 WL 433103, at *1 (Army Court Sept. 27, 2017) (unpublished opinion).

       In June 2012, another soldier shot and killed a farmer and his daughter in the Zharay

District, prompting Afghan President Hamid Karzai to personally travel from the capital,

Kabul, to the Zharay District to publicly express outrage over civilian casualties at the hands

of American personnel. Huber Decl. ¶¶ 19-22, Exp. Mtn. Ex. 5.

       In the wake of these incidents immediately preceding July 2, 2012, Army officials certainly

felt compelled to rehabilitate the Army’s image and responded aggressively to allegations of

potential civilian casualties. With political pressure at an all-time high, the Army was making

condolence payments to local Afghan families in July 2012, rather than affording Lorance a

presumption of innocence until proven guilty. It had to make an example of him.

               2. Statements in the Army Court’s decision and statements by two of the most
                  senior uniformed legal officers in the Army evince adherence to a
                  politically driven post-hoc narrative rather than full and fair judicial
                  process compliant with the Constitution.

       Early on, the Army developed an official narrative painting Lorance as a rogue bad actor

who took it upon himself to change the ROE to fire on any motorcycle on sight. This Charge

(Article 107) formed the crux of the prosecution’s case, the idea being, if Lorance did so, arguably

every round fired at a motorcycle could result in murder or attempted murder. This official

narrative, echoed by the government on direct appeal, was adopted by the Army Court in its

affirmance and later again echoed by two senior-uniformed legal officers with supervisory

authority over that reviewing court. The military’s ardent commitment to this official narrative,

despite being confronted with proof of its infirmities and departures from basic constitutional



                                                    16
           Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 17 of 52




standards, shows there was no way Lorance could receive full and fair consideration of his

constitutional challenges.

       As part of its campaign to identify and punish Lorance as their sacrificial bad apple, the

Army alleged that Lorance unilaterally changed the ROE to allow paratroopers to fire on any

motorcycle on sight (Doc. 13-5.) This was the core of the Army’s theory of the case, drilled in at

opening and closing. Trial Transcript pgs. 132-33, 139, Exp. Mtn. Ex. 10. [opening]; 853-54,

[closing], Exp. Mtn. Ex. 10. Some of the soldiers testified as much during the court-martial. Trial

Transcript pgs. 301, Exp. Mtn. Ex. 11.

       But others testified that Lorance did not change the ROE in any respect. Rather, they

testified, it was the Afghan National Army that had announced it was changing its approach. Trial

Transcript pgs. 250-51, Exp. Mtn. Ex. 12. In the end, jury returned a not-guilty verdict on the

charge that Lorance unilaterally changed the ROE. (Doc. 13-5) (Court-Martial Order No. 29

reflecting panel’s not guilty finding).

       Despite the disputed testimony and ultimate acquittal, the Army Court toed the official line

in its opinion in this case. It began its background discussion with the Chairman of the Joint Chiefs

of Staff’s Standing Rules of Engagement then in effect. See Lorance, 2017 WL 2819756, at *1.

When the Army Court returned to discuss the allegation that Lorance unilaterally changed the

ROE, the Army Court said merely that the testimony “was somewhat inconsistent.” The Army

Court opinion conspicuously omits the fact that Lorance was acquitted of that very charge which

formed the lynchpin of the prosecution’s theory of the double murders and attempted murder

charges.

       The official line about Lorance changing the ROE has been repeated in public comments,

preserved for review, notably by Brigadier General Joseph B. Berger III, the Chief Judge of the
                                                     17
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 18 of 52




Army Court. As the Chief Judge, Berger had supervisory control of the Army Court and evaluated

its judges along with Lieutenant General Charles Pede, the senior-most uniformed legal officer in

the Army. In public comments, Berger represented that Lorance was “a bad apple” who told his

paratroopers that the ROE changed and they could fire upon any motorcycle. Berger did not qualify

his statements by acknowledging the disputed testimony. Nor did Berger acknowledge that

Lorance was acquitted on this count. Instead, he repeated as gospel the accusation that Lorance

unilaterally changed the ROE because he was “off the rails.”

       And he did so in dress uniform in his capacity public comments discussing the massacre at

My Lai, creating a false equivalence between: (1) “the My Lai incident in South Vietnam, where a

large number of defenseless old men, women and children were systematically shot and killed by

Calley and other American soldiers in what must be regarded as one of the most tragic chapters in

the history of this nation’s armed forces,” Calley, 519 F.2d at 189-90; and (2) Lorance’s

authorizing shots to be fired at three men of military age riding tandem on a motorcycle at a high

speed on a road most frequently used by persons hostile to American and coalition forces and

known to cover buried IEDs after his platoon had been attacked on nearly every patrol in the

preceding months and the most recent attacks resulted in four debilitating casualties.

       Berger notably made these public comments while the Lorance’s case was pending review

before the Secretary of the Army. Lorance requested corrective action by Berger; none came. Exp.

Mtn. Ex 13. (Letter to Berger pointing out Lorance was found not guilty of changing the ROE and

asking for corrective action before the Secretary of the Army took action upon review).

       After Lorance’s written request for corrective action, Lieutenant General Charles Pede, the

most senior uniformed legal officer in the Army who appointed Berger to his position as Chief

Judge, made the same misrepresentation. Pede shares with Berger supervisory control of the Army
                                                    18
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 19 of 52




Court and evaluates the Judges on the Army Court. Pede represented that Lorance unilaterally

changed the ROE to Congressman Garrett Graves of Louisiana during a telephone call in Spring

2018, in an apparent effort to dissuade Graves from supporting Lorance. Pede did not mention that

Lorance has been found not guilty, and largely echoed Berger’s March 2018 comments. Although

initially open to providing affidavits establishing these facts, the Congressman and his chief of

staff were advised by counsel to wait until subpoenaed to testify to this information or provide

their sworn declaration.

       The Commandant does not deny or otherwise refute any of this in her answer.

       The military process in this case was designed to solidify an official narrative and save face

politically; it was not due process designed to fully and fairly evaluate whether an American soldier

was afforded the protections guaranteed by his government and his Constitution. It is against this

background that this Court must consider whether Lorance’s claims received full and fair

consideration.

III.   The prosecution violated Brady when it did not disclose: (a) evidence linking a murder
       victim, an attempted murder victim, and two material eyewitnesses by fingerprint
       and DNA evidence to IEDs; (b) a Significant Activity Report proving the enemy was
       on the field and preparing an ambush on July 2, 2012, and that one enemy was killed;
       (c) an aerostat operator’s report and film that he observed three fighting-aged males
       armed with AK 47 assault rifles shadowing Lorance’s platoon before the motorcycle
       engagement, and (d) evidence favorable to Lorance from Command Sergeant Major
       Gustafson.

       The Army charged Lorance with numerous criminal violations, the most serious of which

were two charges of murder and one charge of attempted murder. Murder as defined in this case

is the unlawful killing of a human being without justification or excuse. See UCMJ art. 118,

codified at 10 U.S.C. § 918; see also UCMJ art. 80, codified at 10 U.S.C. § 880 (defining attempt

offenses). The critical issue in this case was whether the killings or attempt were unlawful or

                                                     19
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 20 of 52




without justification or excuse. Here, that determination hinged on whether any of the deceased or

injured were enemy combatants or whether the three persons riding the motorcycle posed a threat

that warranted the use of deadly force in defense of self or others. See RCM 916(c) (“A death,

injury, or other act caused or done in the proper performance of a legal duty is justified and not

unlawful.”); id. Discussion (“killing an enemy combatant in battle is justified”); see RCM 916(e)

(elements of self-defense); RCM 916(e)(5) (defining defense of another). Thus, any evidence

tending to show the decedents or injured posed a threat to Lorance and the unit was relevant in this

case, as was any evidence the deceased or injured were enemy combatants. It is against this legal

background that the Court must consider the prosecution’s Brady violations in this case.

            A. Prosecutors’ special role in the search for truth requires that they make
               reasonable efforts to locate and disclose evidence favorable to the defense,
               even without a specific request; when favorable evidence suppressed by the
               prosecution could reasonably have put the whole case in a difference light,
               confidence in the verdict is undermined reversal is required.

       It is well established that constitutional due process guarantees obligate the prosecution to

disclose material favorable evidence to the defense. Brady, 373 U.S. at 83. The evidence must be

produced when it is material to issues of guilt or punishment. And the prosecution’s good or bad

faith in failing to produce the evidence is irrelevant. 373 U.S. at 87. When such evidence exists,

due process requires the evidence be disclosed to the defendant.

       In considering whether a Brady violation occurs, the court should consider the “cumulative

effect of all such evidence suppressed by the government.” Kyles v. Whitley, 514 U.S. 419, 421

(1995). When the net effect of withheld evidence “raises a reasonable probability that . . .

disclosure would have produced a different result,” the defendant is entitled to a new trial. 514

U.S. at 422. A defendant shows a Brady violation when he establishes “the favorable evidence

could reasonably be taken to put the whole case in such a different light as to undermine confidence
                                                    20
          Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 21 of 52




in the verdict.” 514 U.S. at 435. There is no need to engage in a harmless error analysis. Kyles,

514 U.S. at 435-36.

          Prosecutors have a “special role … in the search for truth in a criminal trial.” Banks v.

Dretke, 540 U.S. 668, 696 (2004). This special role requires prosecutors to disclose evidence that

is favorable to the defense “even without a specific request.” United States v. Agurs, 427 U.S. 97,

110 (1976). It is no excuse that the evidence was not requested or requested only in a general way.

The government’s duty mandates disclosure of exculpatory evidence. See Kyles, 514 U.S. at 433.

          And that duty exists even when law enforcement fails to bring that favorable evidence to

the prosecutor’s attention. Kyles, 514 U.S. at 421. The Supreme Court makes it clear that

prosecutors must resolve doubt in favor of disclosure. Kyles, 514 U.S. at 439; accord Agurs, 427

U.S. at 108. As the Kyles Court acknowledged, “[s]uch disclosure will serve to justify trust in the

prosecutor as the ‘representative of a sovereignty whose interest in a criminal prosecution is not

that it shall win a case, but that justice shall be done.’” 514 U.S. at 439 (quoting Berger, 295 U.S.

at 88).

          Each individual prosecutor is responsible for gauging the likely net effect of evidence

disclosed. The Supreme Court has interpreted this duty to extend to learning “of any favorable

evidence known to the others acting on the government’s behalf in the case, including the police.”

Kyles, 514 U.S. at 437. When the military trial counsel knows or has reason to know he or others

acting on the government’s behalf may have exculpatory information, trial counsel’s duty to

disclose that information is triggered. In other words, trial counsel cannot remain willfully blind

by failing to conduct a reasonable investigation into potentially exculpatory information. United

States v. Stellato, 74 M.J. 473, 487-88 (CAAF 2015) (no abuse of discretion in determining

government violated RCM 701[a][6] (which incorporates Brady into military practice) by failing
                                                     21
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 22 of 52




to disclose information in possession of a cooperating witness that trial counsel knew was available

for review but failed to investigate).

           B. The Army Court misapplied Brady and thus failed to give full and fair
              consideration to Lorance’s claim that due process required the prosecution to
              disclose readily accessible information linking the “victims” and witnesses to
              IEDs.

       The prosecution purposely portrayed the alleged victims as mere civilians, rather than

enemy combatants, terrorists, or bombmakers. To that end, the prosecution repeatedly used terms

like “CIVCAS,” an acronym for civilian casualties. The prosecution portrayed the alleged victims

as common farmers innocently traveling from one place to another—though they did so near an

American combat patrol in a minefield from a direction known to be regularly traveled by Taliban

and at an excessive speed. Examples of the prosecution’s attempts to establish the victims here

were not involved in hostilities against American troops and their allies include:

           •   Repeated references to one victim as “the village elder,” including in opening

               argument. (R. at 144; 318; 323; 517).

           •   Eliciting testimony that “the common farmer,” “farmers,” and “normal people”

               used motorcycles. (E.g., R. at 224 [First Lieutenant Charles Jones]; R. at 788 [First

               Lieutenant Katrina Lucas]).

           •   Eliciting testimony that “they [motorcycle riders] were civilians.” (R. at 315-16).

           •   Stating in closing t h a t there “is no suggestion that they were Taliban,” rather,

               “they were ... men with families.” (R. at 855).

       While portraying the riders as “normal” Afghans who were “farmers,” in contrast to

Taliban or enemy combatants, the prosecution had ready access to contradictory information. And

it was not in “the abyss” as the Army Court would have one believe. In fact, this information was

                                                    22
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 23 of 52




in well-known and commonly-used databases called NGIC for National Ground Intelligence

Center, or ABIS or A-ABIS, the Automated Biometrics Identification System or Afghanistan

Automated Biometrics Identification System. All the prosecution had to do was simple database

searches for the names of the alleged victims and material witnesses in this case. Habeas Petition,

Doc. 1, 26-27, 52-53, 58-60.

       Indeed, it seems only reasonable that, before the Army would put one of its own on trial

for killing “innocent civilians” in a combat zone where the enemy combatants blend in with the

local population, it would use the tools at its disposal to confirm that fact. Instead, due to then-

existing conditions on the ground (as discussed above), the Army willfully elected to remain

ignorant of the victims’ and witnesses’ connections to terrorism (leaving their fingerprints and

DNA on IEDs). That, or the Army knew, but chose not to disclose, that fingerprint or DNA

evidence showed that two of the riders, KARIMULLAH who escaped (attempted murder victim)

and GHAMAI (murder victim) made improvised explosive devices. That is, they left their prints

or DNA on bomb components.

       Also on government databases were reports that a material eyewitness, RAHIM (shot in

the arm by Lorance’s Platoon during the second engagement that morning on the same patrol), and

a material witness, AHAD, left their prints and DNA on bomb components. Not only did Lorance

present the Army Court with this uncontested evidence, records the Justice Department released

through a subsequent FOIA litigation in Washington DC have confirmed the bombmaking activity.

Exp. Mtn. Ex. 1 (two victims and two material eyewitnesses left prints or DNA on IEDs).

       This information, combined with information indicating familiar relationships among the

alleged victims and the other material witness as family members create a very different impression

of the individuals killed and injured here. (See R. at ROI Number 0254-12-CID379-77688, at 4-5
                                                    23
           Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 24 of 52




entry made by Special Agent Rasmussen. [AHAD identified his father, brother, and uncle as the

persons on the motorcycle and Rahim his brother in law, and connected the motorcycle riders with

the second engagement that morning to the North of the Village].)

       When read together with the undisclosed SIGACT (platoon being scouted for impending

attack or ambush), the undisclosed aerostat (three fighting-aged males on foot armed with AK-47

assault rifles and talking on radios), three riders approaching an American combat patrol in a

minefield from the north and east on a known enemy avenue of approach, and Lorance’s platoon

killing two others and wounding a third to the north, not only establishes that Lorance’s unit was

being probed for attack, but also that Lorance’s combat decision to rely on Skelton’s ROE threat

assessment was reasonable, or, as Gustafson swears in his declaration, “essential” to protect the

platoon.

       The Army Court denied Lorance a hearing. In its written affirmance, the Army Court

discounted the biometric evidence (undisputed by the government on appeal) as irrelevant,

unfavorable to the defense, and inadmissible under any theory of evidence. 2017 WL 2819756, at

*4-5. In a refrain repeated by the government in its answer and return, the Army Court concluded

the facts that a decedent, the uninjured rider, and two material witnesses left their fingerprints and

DNA on IEDs were immaterial because Lorance did not know that at time. 2017 WL 2819756, at

*4-5; Doc. 13, Answer and Return, 19. Both are wrong and both constitute misapplication of the

Brady standard of review and grounds for review and reversal of Lorance’s convictions and

sentence7


7
  See e.g., United States v. Ford, 550 F.3d 975, 999 (10th Cir. 2008) (dissent by now Justice
Gorsuch addressing an alleged Brady violation in a 2255 habeas petition, explaining that “[t]he
court's misapplication of the Brady standard of review is also revealed in its exclusive focus on the
government's evidence on count 3 without reference to the jury's disposition on counts 1 and 2.”);
                                                    24
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 25 of 52




       Under the RCM, “killing an enemy combatant in battle is justified.” Discussion, RCM

916(c). Period. The RCM does not impose any requirement that the soldier know the person is an

enemy combatant at the time of the killing. Because killing an enemy combatant is justified and,

by definition, not murder, the evidence tying the alleged victims and material witnesses to

terrorism could have been used by the defense to show a complete legal justification for Lorance’s

actions. That is, the evidence “could reasonably be taken to put the whole case in such a different

light as to undermine confidence in the verdict.” Kyles, 514 U.S. at 435. The Army Court’s holding

to the contrary misapplied Brady and its progeny.

       And critically, the Army Court made no mention of mitigation in its Brady analysis. In this

regard, it again failed to apply established constitutional law. Brady, 373 U.S. at 87 (“suppression

by the prosecution of evidence favorable to an accused upon request violates due process where

the evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith

of the prosecution.”).

       Evidence that the alleged victims were in fact enemy combatant terrorist bomb makers

could have mitigated the jury’s findings and surely lessened if not totally diminished any

punishment imposed by supporting the position that, even if Lorance acted in a manner the panel

concluded violated the UCMJ, his judgment of the threat posed was correct and an enemy

combatant taken out as a result.




Trammell v. McKune, 485 F.3d 546, 552 (10th Cir. 2007) (agreeing with the district court judge
that the state court misapplied the Brady standard, finding the withheld evidence material, and
reversing the petitioner’s conviction).



                                                     25
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 26 of 52




       Moreover, the prosecution claimed the victims were civilians, thereby “opening the door”

for evidence that they were enemy combatant terrorist bombmakers relevant to rebut the

prosecution’s theory of illegality. These failures, especially the refusal to acknowledge the

evidence’s relevance to sentencing mitigation, constitutes yet another misapplication of the Brady

standard of review by the military courts.

       The Army Court also side-stepped the fact that Lorance reasonably relied on Skelton’s

ROE threat assessment to give his combat orders to fire, and that the fatal rounds struck within 2

– 15 seconds from Skelton’s missed volley. Trial Transcript pgs. 384, 497, 655, 658, 675, Exp.

Mtn. Ex. 9. On this alone, the jury could have found Lorance not guilty of double murder and

attempted murder. Factor in the suppressed evidence, that ROE-compliant shots hit enemy

combatants, (RCM 916 “killing an enemy combatant in battle is justified”), and the prosecution’s

capital case is extinguished.

       Had the prosecution disclosed the biometric evidence, the defense could have used it for

other compelling pretrial or trial uses, such as retention of a biometric expert to determine how

many US personnel were killed or maimed by the bombs that the Afghans on the field emplaced

(established by GRID coordinates, IED event reports, link-charts, dates, and SIGACTs).

       The Army Court’s analysis of Lorance’s biometric Brady issues failed to accord Lorance

the full and fair review he was entitled to receive under the Constitution.

           C. The SIGACT report rebuts the prosecution’s claims and proves enemy
              combatants were planning an ambush and attack Lorance’s platoon.

       In U.S. Army databases, a document entitled “SIGACT,” (acronym for Significant Activity

Report,” dated August 2, 2012 (a mere 30 days after the combat patrol giving rise to this case),

concluded that Lorance’s Platoon was being scouted for an impending attack or ambush and that


                                                     26
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 27 of 52




at least one insurgent fighter was killed in action. Exp. Mtn. Ex. 4. While the prosecutor repeatedly

urged the jury to conclude that the riders were not enemy combatants, the Army’s own report

directly contradicts those assertions and concludes that the enemy was on the field on the morning

of July 2, 2012. The report, characterized as “update 9,” suggests that at least eight prior iterations

exist and potentially other updates beyond 9 exist. Attached as part of Lorance’s motion to expand

the record pursuant to Habeas Rule 7, relevant parts of the report are produced here:

               [Date of Incident] 2012-07-02; (update 09) At 0619D* C-Troop
               CAV          received ICOM        [Handheld       Radio/Integrated
               Communications] Chatter indicating a pending ambush on a
               combined patrol moving toward an INS [Insurgent] position. The
               ICOM chatter lasted for nearly 90 minutes. At 0707D* C/S [Combat
               Support] engaged 2-3 fighting aged males with direct fire. At
               0755D* C/S reported a second engagement. The Support by Fire
               Element engaged 3x INS with SAF [Small Arms Fire] based on the
               ICOM chatter of the pending ambush. Unit in contact confirmed 1x
               EKIA [Enemy Killed in Action] and 1 AFG WIA [Afghan Wounded
               in Action] as a result of the engagement. At 0832D* C/S began
               treating the 1x AFG WIA and detained an additional POI [Person of
               Interest] who was fleeing the area. The AFG WIA and the POI who
               was detained both tested positive for HME [Homemade
               Explosives] during an X-Spray Test (HME Detection Test). 12 JUN
               CIVCAS [Civilian Casualty] Assessment has been completed.
               Findings are in the CAR [Command Assessment Review], NFTR
               [Nothing Further to Report]. Afghanistan/Kandahar/Zharay 1 Killed
               Insurgent Confirmed, 1 Detained CIV AFG [Civilian Afghan]
               Confirmed, 1 Wounded CIV AFG Confirmed, 2 Killed CIV AFG
               Confirmed

Exp. Mtn. Ex. 4. (emphasis added).

       According to this document, which was in the prosecution’s possession, custody, and

control, Lorance’s Platoon was heading toward an insurgency position and right into an ambush.

While portraying the three riders as farmers and civilians, the prosecution sat on this report

showing enemy combatants were planning to attack Lorance’s Platoon at the very time Skelton



                                                      27
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 28 of 52




perceived the deadly threat and Lorance gave the combat order to fire on the motorcycle and its

three riders charging their position.

       That the Platoon was literally walking into an ambush while patrolling through a minefield

is highly relevant of the reasonableness of Lorance’s perception at the time: i.e., that when he

ordered the gun truck to fire, he perceived a threat to his Platoon. Therefore, his split-second

decision was made in self-defense and defense of others—both complete defenses to murder and

attempted murder. At minimum, the information regarding the killed and wounded Afghans’ status

as bomb-makers, not innocent civilians, were relevant at trial. Even if the jury had decided to

convict Lorance in spite of such evidence, it would undoubtedly have mitigated any sentence, as

the evidence demonstrates that Lorance’s Platoon was operating amidst constant threats that

informed his decision making.

       Tellingly, the Respondent’s Answer and Return completely ignores the SIGACT report

and its potential to have dramatically affected the proceedings in favor of Lorance. The

Commandant’s silence on this issue speaks volumes. There is no defense to the prosecution’s

failure to turn over such crucial information.

           D. The aerostat operator’s sworn declaration, that from his view of Lorance’s
              platoon using a powerful camera showed three fighting aged males armed with
              AK-47 assaults rifles and talking on radios shadowing Lorance’s platoon
              before the motorcycle engagement, reveals additional Brady violations.

       Mr. Kevin Huber’s (“Huber”) sworn declaration is attached as part of Lorance’s motion to

expand the record. Exp. Mtn. Ex. 5. Huber was serving as a government contractor in the Zharay

District of Kandahar Provence, Afghanistan as an Aerostat Operator. An aerostat is essentially a

floating blimp with cameras, commonly known to American Forces as “the eye in the sky.” Huber




                                                  28
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 29 of 52




Decl. ¶ 2. His airship was capable of up-close, positive identification of people on the ground at a

distance up to 5.5 kilometers away. It also streamed high-definition video. Id. ¶ 3.

        On the morning in question, Mr. Huber “saw three fighting-aged males shadowing the

American patrol at a distance of about 300 meters. In [his] experience, they had every indication

of Taliban or insurgent fighters because they were armed with AK-47 assault rifles and using

ICOM radios while moving along the back wall of the village toward the American position.” Id.

¶ 12.

        Mr. Huber “filed a report about [his] observations the morning of July 2, 2012, and a

videotape of what [he] observed through [his] camera was preserved.” Id. ¶ 22.

        There is no dispute the prosecution had access to this material, exonerating, and mitigating,

evidence favorable to Lorance and that the prosecution failed to disclose this material witness’

existence, his report, or the footage he preserved of Lorance’s platoon being scouted by enemy

combatant attackers. There is no defense to the prosecution’s failure to turn over such crucial

information.

           E. The prosecution committed still other Brady violations when it failed to
              disclose the testimony of Command Sergeant Major Gustafson, whose sworn
              declaration makes it clear that Lorance’s combat order was reasonable and
              that the prosecution sought to unlawfully make an example out of Lorance.

        The prosecution also failed to disclose as a witness favorable to the defense former

Command Sergeant Major Gustafson, who would have offered testimony not only as to Lorance’s

ability and judgment, but also the tense, Taliban-infested environment in which Lorance’s platoon

operated. As a senior enlisted leader, veteran of direct gunfights on the very field at issue, with 31

years’ Army experience, and firsthand knowledge of many members of Lorance’s platoon,

Gustafson’s sworn declaration, attached as part of Lorance’s motion to expand the record, makes


                                                     29
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 30 of 52




clear that Lorance’s actions were reasonable and justifiable. Exp. Mtn. Ex. 6. Gustafson states that

Lorance was sharp, smart, proficient, and that from many others who could have been selected to

replace the wounded platoon leader, the unit chose Lorance because he was a stand-out. Gustafson

Decl. ¶¶ 11 – 13; 19.

       Gustafson’s testimony provides further certainty that Lorance’s platoon was being scouted

from the east, north, and west for a “coordinated attack,” that Skelton would not have fired his rifle

unless he perceived an actual threat, and that under the same circumstances, Gustafson would have

ordered his paratroopers to fire and that he too would have fired his rifle at the motorcycle. Id. at

¶¶ 21-29.

       Revealingly, Gustafson, based on his interactions as senior enlisted leader with the

company, battalion, and brigade commanders, exposes the true intent behind the prosecution of

Clint Lorance as not seeking to impose legitimate punishment, but instead driven by the potential

negative impact on the chain-of-command’s careers if they were somehow responsible for still

more civilian casualties (i.e., the Kandahar massacre a few months prior and President Kharzai’s

visit in June 2012 to Zharay to express outrage at Americans killing civilians).

       Gustafson notes, “[t]he Chain of Command failed this young man [Lorance]. They used

him as the scape goat at a time in Afghanistan when the Commanding General in country was

looking to hold someone accountable because of other Civilian Casualties (CIVCAS) that had

occurred in other locations prior to this. Clearly the Division Commander, the Brigade Commander

and the Squadron Commander aren't going to take the responsibility.” Id. ¶¶ 30-31.

       “By design, they distanced themselves from Lorance, cut him loose, turned their backs,

and started the narrative that he was “off the rails,” bloodthirsty, and a “bad apple” bent on

indiscriminate murder, in order to protect their careers.” Id. ¶ 41.
                                                     30
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 31 of 52




       Gustafson offers the following comments that stood to change the landscape of the trial to

Lorance’s favor: “[Lorance] made the right choice. He was wrongfully punished and those senior

leaders go about their business, go home to families, and continue their careers.” Id. ¶ 36.

                As a career Soldier with substantial time in the 82nd Airborne
                Division, I know that if the jury knew that Lorance’s order killed
                terrorist bombmakers, that would have been viewed as exonerating,
                justified a verdict of not-guilty, and eliminated any possibility of
                punishment.

                                              *****

                Personally knowing many of the Platoon’s Soldiers, and based on
                my 31 years of serving with and leading Soldiers, I am totally
                confident that had each of the witnesses against Lorance learned that
                fingerprints and DNA proved they were terrorist bombmakers, their
                testimony would have been more favorable to Lorance and less
                favorable to the prosecution.

Id. ¶¶ 37-38.

       There is no dispute that the prosecution knew of this witness but failed to disclose his

identity or the substance of his exculpatory and mitigating testimony. Moreover, having the senior

enlisted advisor for the battalion testify that, “I was there. This was my unit. I walked that village.

I know Lorance is NOT a rouge officer on a mission to kill,” id. ¶ 43, would have transformed

how the jury perceived Lorance and his combat decision from unlawful to lawful and dutiful.

           F. Relief is necessary because the cumulative effect of undisclosed evidence could
              reasonably be taken to put the whole case in such a different light as to
              undermine confidence in the verdict.

       This Court must consider the cumulative effect of all suppressed evidence to determine

whether the net effect of such evidence “raises a reasonable probability that . . . disclosure would

have produced a different result.” Kyles, 514 U.S. at 422. Where, as here, the net effect raises that




                                                      31
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 32 of 52




reasonable probability, a constitutional violation has occurred warranting the court granting

Lorance habeas relief.

       The cumulative effect of the suppressed evidence obliterates the prosecution’s case against

Lorance. It shows the alleged victims were not the innocents the prosecutor made them out to be

and indicates they were involved in a coordinated attack. At least one “victim” was confirmed to

have been involved in IEDs before he was killed; another’s biometric data was recovered from

IEDs after July 2, 2012, but before trial. Although the other’s biometric data has not yet been found

on a bomb, he not only associated with two bomb makers but rode with them on a single

motorcycle at an excessive speed through a minefield at a time when the Army knew the platoon

was being scouted for an attack.

       This evidence is material to establishing a justification defense. This evidence is also

exonerating because it tends to prove the reasonableness and legality of Lorance’s combat order

and would have established a defense of coercion or duress or mistake. RCM 916(h) & (j). No

reasonable court reviewing this case, knowing what is known now, can stand by idly and allow

Lorance to remain in prison. This is precisely the type of case that calls out for Article III judicial

review, and relief in the form of disapproving the findings and the sentence. 28 U.S.C. § 2243 (the

Court is authorized to grant relief as law and justice require).

       Even if the legal defenses describe above were not in play, this evidence was made material

by the prosecution’s insistence on portraying the Afghans as innocent farmers. The prosecutor also

aggressively portrayed Lorance as “manufactur[ing] combat,” Trial Transcript p. 132, Exp. Mtn.

Ex. 14, and intent on indiscriminate murders, mischaracterizations that could have been readily

and soundly defeated had this information been disclosed as required. This contradictory evidence



                                                      32
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 33 of 52




supplies a substantial basis for taming and mitigating these aggravating arguments. RCM

1001(c)(2) (C) (defining mitigation).

       In its review, the Court should consider the prosecution’s withholding of the aerostat

operator’s testimony, report, video footage, and Gustafson’s testimony that Lorance’s actions were

reasonable and lawful. None of this evidence was disclosed to the defense at any stage of the

proceedings.

       Due Process required disclosure of the fingerprint and DNA evidence, the SIGACT report,

the aerostat evidence, and Gustafson’s identity and testimony. The evidence the prosecution left

undisclosed provided various grounds for acquittal. Further, the suppressed evidence would have

allowed the defense to put it to numbers of uses - to attack the reliability, thoroughness, and good

faith of the prosecution’s investigation, to impeach the credibility of the prosecution’s witnesses,

and to bolster the defense case against prosecutorial attacks, and during opening and closing

statements Kyles, 514 U.S. at 442 n.134; 445-451.

       The Army Court’s conclusions to the contrary are the result of misapplying Brady and its

progeny. Pursuant to Kyles, a Brady violation is not subject to a harmless error analysis and entitles

a Petitioner to reversal. Id. at 435-36. Here, as discussed more fully above, the prosecution

committed no fewer than 11 Brady violations and the misapplication of law deprived Lorance of

full and fair consideration of his Brady claims in his Article I appeal.

       Accordingly, before the court are numerous and substantial constitutional grounds on

which to disapprove the findings and sentence pursuant to 28 U.S.C. § 2243, and free Lorance

from continued unlawful incarceration by Federal officials (the Court is authorized to grant relief

as law and justice require).



                                                     33
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 34 of 52




IV.    Lorance was denied constitutionally effective assistance of counsel by a defense team
       whose failure to reasonably prepare and investigate caused actual prejudice, and the
       Army Court failed to fully and fairly review his claims in this regard.

            A. When counsel fails to adequately prepare for trial and investigate evidence
               potentially relevant to defenses or mitigation, he deprives the defendant of the
               effective assistance of counsel the Sixth Amendment guarantees.

       The Supreme Court established the rubric for ineffective assistance of counsel claims in

Strickland v. Washington, 466 U.S. 668 (1984). There, the court held the constitutional right to

assistance of counsel requires reasonably effective assistance of counsel. The court established the

well-known two-part test for ineffective assistance of counsel claims: (1) deficient performance

by counsel, i.e., performance that falls below an objective standard of reasonableness, and (2) the

deficient performance caused defendant actual prejudice. 466 U.S. at 686-88.

       To provide constitutionally effective assistance, counsel must investigate the case. Id. at

690-91. Pretrial investigation is a critical stage—in many cases, the most critical stage—of a

lawyer’s preparation. House v. Balkcom, 725 F.2d 608, 618 (11th Cir. 1984). Counsel’s acts are

entitled to deference only when they are in fact the result of some informed strategy. Counsel is

ineffective when counsel fails to discover essential evidence due to inadequate investigation.

       The Tenth Circuit has granted habeas relief based on an attorney’s constitutionally

ineffective failure to adequately investigate. In Medina v. Barnes, 71 F.3d 363, 369 (10th Cir.

1995), a key prosecution witness and the only eyewitness to testify identified the defendant as the

person who shot the victim. The eyewitness testified he did not know the victim before that night.

The defense counsel appeared to recognize this vulnerability in the state’s case, as she featured it

in her opening statement.

       During habeas proceedings, the defendant showed that defense counsel’s investigation was

inadequate. For instance, assertions by an assistant district attorney and an FBI agent that the
                                                    34
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 35 of 52




eyewitness had an extensive criminal history, and shared prison time with the victim, remained

unexplored. The court found the defendant’s allegations of deficient performance based on

counsel’s failure to allegedly investigate or discover this information sufficed to warrant an

evidentiary hearing on counsel’s deficient performance. Id.at 367-68. The court also found

prejudice resulted based on the importance of the eyewitness’s testimony, the facts alleged to exist

would have undermined the eyewitness’s credibility, and the jury indicated it may deadlock during

deliberations. Id. at 368-69. The discovery practice, pretrial investigation, or database searches

that would be been required to potentially exonerate Lorance are much less time-consuming that

the type of investigation that should have occurred in Medina.

       Other cases have reiterated the importance of pretrial investigation and granted habeas

relief when counsel failed to engage in sufficient preparation and that deficient performance

prejudiced the defense. E.g., Harris v. Reed, 894 F.2d 871 (7th Cir. 1990) (finding prejudicial

deficient performance by defense counsel who failed to call an eye witness who saw another man

feeling from the scene); United States v. Gray, 878 F.2d 702 (3rd Cir. 1989) (finding prejudicial

deficient performance by defense counsel who failed to reasonably investigate by seeking out

potential eye witnesses when police reports indicated multiple people at the bar and in the

immediate area witnessed the events); see also Balkcom, 725 F.2d at 615-19 (granting habeas relief

where defense counsel failed to investigate, interview witnesses, prepare a defense, request

discovery, visit the crime scene, or otherwise prepare for trial).

       In Kimmelman v. Morrison, 477 U.S. 365 (1986), the Supreme Court concluded counsel

provided constitutionally deficient assistance when he failed to conduct discovery based on the

mistaken belief that the prosecution had an obligation to turn over inculpatory evidence. There,

counsel did not learn he had grounds for a potential suppression motion until the beginning of trial.
                                                     35
          Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 36 of 52




Counsel’s motion during trial was untimely because it failed to comply with court rules regarding

the time for filing suppression motions absent good cause. Counsel could not show such cause

because he never asked for any discovery. Had he obtained such discovery, defense counsel would

have known of the warrantless search and seizure prior to trial and been able to timely file a motion

to suppress. The court was unmoved by counsel’s mistaken belief that the State had to inform him

of the case against his client—including inculpatory evidence—absent a request for discovery. Id.

at 368-69, 385. The Supreme Court concluded counsel’s performance was unreasonable. See id.

at 385.

          Likewise, a habeas petition was granted where defense counsel was aware of police reports

where witnesses made comments favorable to the accused, as the names and addresses of the

witnesses were available to defense counsel, yet he made no effort to locate or interview them.

Sullivan v. Fairman, 819 F.2d 1382 (7th Cir. 1987). The Seventh Circuit acknowledged the “heavy

measure of deference” accorded counsel’s judgments. Id. at 1391. Nonetheless, counsel’s

performance was deficient here where counsel’s efforts to interview the witnesses “were

perfunctory at best.” Id. at 1391. The Seventh Circuit emphasized the importance of the potential

witnesses to the case given his other possible defense was a weak alibi defense.

          Where the defendant was accused of murder, “it was not reasonable for defense counsel to

permit his client to stand trial for murder without a more thorough investigation of the available

evidence.” Id. at 1392. The Seventh Circuit affirmed the district court’s conclusion the deficient

performance prejudiced the defendant. In doing so, the Seventh Circuit noted the district judge

observed the witnesses at an evidentiary hearing before weighing the competed testimony and

concluding defendant suffered prejudice. Id. at 1392-93.



                                                     36
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 37 of 52




       In short, courts, including the Tenth Circuit, have found deficient performance when

counsel fails to adequately investigate evidence potentially relevant to defenses or mitigation. See,

e.g., Wiggins v. Smith, 539 U.S. 510 (2003) (defense counsel’s limited investigation of mitigating

evidence violated petitioner’s right to effective counsel during sentencing); Williams v. Taylor,

529 U.S. 362 (2000) (counsel did not begin to prepare for the sentencing phase until a week before

the trial and failed to uncover mitigating records); Hooks v. Workman, 689 F.3d 1148, 1203-07 &

n.31 (10th Cir. 2012) (counsel presented woefully inadequate mitigation); Anderson v. Sirmons,

476 F.3d 1131, 1142-48 (10th Cir. 2007) (counsel’s failure to investigate and obtain readily

available evidence in mitigation); Cargle v. Mullin, 317 F.3d 1196, 1211 (10th Cr. 2003) (counsel

failed to interview or call witnesses, agreed to forego impeachment of immunized co-perpetrator);

Fisher v. Gibson, 282 F.3d 1283 (10th Cir. 2002) (counsel ineffective for failing to conduct pretrial

investigation and failing to advance defense theory at trial).

           B. The defense team’s performance was so deficient and prejudicial to Lorance’s
              defense that it deprived him of a fair trial.

       The Commandant adopts the Army Court’s recitation of actions that counsel admittedly

did to prepare for trial. (Resp. Br. at 22). That counsel prepared some, however, does not mean

their performance was constitutionally effective within the meaning of Strickland and its progeny.

The Lorance defense team did not take sufficient actions reasonably calculated to prepare

themselves for the complex issues presented in this fully contested double murder and attempted

murder jury trial where Lorance stood to spend the rest of his life in prison. Exp. Mtn. Ex. 16,

Declaration of Attorney Guy John Taylor (“Taylor Decl.”), ¶¶ 5 - 31).

       In particular, counsels’ performance was deficient in the following regards:

                   o Counsel failed to compel production of the biometric evidence and all


                                                     37
Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 38 of 52




        versions of the SIGACT (updates 1 – 9 and any versions subsequent to 9). As

        described in detail above, this evidence could have been used (1) to support

        Lorance’s position that his combat orders were reasonable or lawful, (2) to

        support other defenses discussed above, and (3) in mitigation at sentencing.

        o Counsel failed to interview witnesses whose sworn statements to army

        investigators indicated that the Afghan National Army, who was “in the lead”

        of Lorance’s Platoon on the morning in question, fired first at the three riders

        on the single red motorcycle. Nor did counsel attempt to interview any members

        of the ANA in the lead that day. This information could have been used to

        support Lorance’s position that his combat orders were reasonable and lawful

        by showing the ANA also perceived the threat posed by the three riders on the

        motorcycle, or alternatively to support Lorance’s defense or mitigation at trial.

        The information could also have been used to support an alternative causation

        defense, that is, that the ANA killed and attempted to kill the riders. See

        Statements of Specialist Reyler Leon and Private Zachary Thomas, Exp. Mtn.

        Exs. 17 and 18 (Afghan National Army fired first at the motorcycle).

        o Counsel failed to interview the previous Platoon Leader, First Lieutenant

        Dominic Latino, who was medically evacuated from the field after sustaining

        peppering shrapnel wounds to the face, eyes, and abdomen, to determine why

        his sworn statement that he would never let a motorcycle get near his Platoon

        given the deadly threat was later lined out. Alternatively, in light of counsel’s

        concern of tipping his hand to the government, counsel should have called

        Latino to authenticate his statement and put it before the panel so they could
                                         38
Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 39 of 52




        see with their own eyes the phrase noticeably lined out. Additionally, Latino’s

        testimony that he would never let a motorcycle near his element could have

        been developed as powerful evidence proving Lorance’s combat decision was

        reasonable and consistent with Army training.

        o Counsel unreasonably failed to interview paratroopers who had been

        involved in a second firefight with Afghan “civilians” that occurred just

        moments and meters away from the engagement that resulted in Lorance’s

        conviction for murder and attempted murder. Staff Sergeant Michael A.

        Herrmann, Specialist Dallas L. Haggard, and Private First Class Nicholas

        Carson fired their weapons at local nationals, killing two and wounding a third

        moments and meters away from the motorcycle engagement. Unlike Lorance,

        these paratroopers were not sent to court-martial for double murder and

        attempted murder. Such evidence would have degraded the legitimacy of the

        prosecution’s case, and reinforced in the eyes of the jury that Lorance was the

        Army’s “fall guy” for political pressure imposed by the recent deaths of

        Afghans. When viewed within the context of Gustafson’s testimony that “[b]y

        design, [the Army] distanced themselves from Lorance, cut him loose, turned

        their backs, and started the narrative that he was “off the rails,” bloodthirsty,

        and a “bad apple” bent on indiscriminate murder, in order to protect their

        careers,” Gustafson Decl. ¶ 41, counsel could have provided the jury with

        compelling information that Lorance’s orders were reasonable in combat and

        thus lawful. Because counsel chose not to interview these witnesses and

        develop their testimony, Lorance was denied effective assistance before the
                                         39
Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 40 of 52




        jury.

        o Counsel opted not to question the witnesses regarding their grants of

        immunity and orders to cooperate in the prosecution’s case against Lorance

        based on his misperception that such grants are later used by the prosecution to

        bolster witness credibility. But here, it was vitally important to introduce this

        information to show the witnesses’ self-interest in cooperating with the

        government as they were falsely accused of murder, treated as “suspects,” and

        had potential charges hung over their heads for months. It also could have been

        used to emphasize the importance of any concessions obtained from these

        cooperating witnesses on cross-examination, such as when Skelton testified to

        the nature of the threat he perceived posed by the three riders and that he fired

        ROE compliant shots. Further, the jury surely wanted to know why paratroopers

        were testifying against their platoon leader. Exp. Mtn. Ex. 19 (grants of

        immunity and orders to cooperate in the case against Lorance).

        o Counsel failed to investigate other potential witnesses. He interviewed no

        Afghan eyewitness nor the attempted murder victim, while the Army

        investigators did. In his sworn affidavit, lead defense counsel noted that not

        interviewing witnesses is, in his experience, a “superior defense tactic.” Exp.

        Mtn. Ex. 20.

        o Had counsel engaged in sufficient pretrial investigation, they would have

        discovered at least two additional defense witnesses and compelling defense

        evidence: Kevin Huber and Command Sergeant Major Gustafson.

        o Huber is an aerostat operator. Huber reached out to Guy Womack with
                                         40
Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 41 of 52




        information he believed supported the defense. Womack did not follow up. Had

        he done so, he would have learned that Huber observed three “fighting aged

        males” armed with AK-47 assault rifles and ICOM radios “shadowing”

        Lorance’s Platoon for a potential attack or coordinated ambush before the

        motorcycle was engaged and before the Platoon shot and killed two others and

        wounded RAHIM in the arm. Huber filed a report of his observations and

        captured video footage on July 2, 2012. Exp. Mtn. Ex. 5, Huber Decl.¶ 12).

        Counsel could have sought Huber’s report and any other materials he recorded,

        including video captured, in discovery had counsel known it existed. Huber also

        recalled that Afghan President Hamid Karzai visited Zharay District in the

        weeks preceding Lorance’s combat patrol to protest the killing of a father and

        his son by another American, forming a potential explanation for why the

        prosecution sought to bring murder charges against Lorance. Id. ¶¶ 19-21.

        o Gustafson was then the senior non-commissioned officer in the Battalion.

        Gustafson is familiar with the facts and circumstances of the patrol that

        gave rise to this case, not from the legal actions, but from what he

        personally observed before, during, and after the combat patrol as a career

        professional soldier. He would have testified that Lorance’s platoon was

        being scouted for an impending attack or ambush during this combat

        patrol in a very hot combat zone based on his first-hand understanding of

        the conditions on the ground, beginning with knowledge of the enemy’s

        tactics, techniques, and procedures (TTPs), and the circumstances

        surrounding the events of July 2, 2012. Gustafson could further have been
                                        41
Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 42 of 52




        used to impeach any of Skelton’s testimony that was inconsistent with

        Skelton’s statement that his shots were ROE compliant based on

        Gustafson’s experience and knowledge of soldiers and their training,

        including training to not follow an order the soldier believes to be

        unlawful.

        o Presented and argued facts and law concerning the reasonableness of

        Lorance’s combat orders in light of prevailing Supreme Court standards and

        relevant case law concerning objective reasonableness, to include the fact that

        Lorance’s subjective intent might have been irrelevant in light of the fact that

        the decedents were, in fact, enemy combatants, per Graham v. O’Connor

        (Federal officer during deadly force encounter need not be right, only

        reasonable).

        o Counsel unreasonably failed to develop the defense that even if, as the

        prosecution urged the jury, those killed were civilians, Lorance was not guilty

        of murder under the international law of armed conflict, which holds that

        civilian deaths in combat, although regrettable, are not murder but “collateral

        damage.” See, e.g., Operational Law Handbook, US Army Judge Advocate

        General’s Legal Center and School, 17th Edition (2017) at 12, defining

        (“Collateral damage, also called incidental damage, consists of both

        unavoidable and unintentional damage to civilian personnel and property

        incurred while attacking a military objective. Incidental damage is not a

        violation of international law.”) (emphasis in original).



                                         42
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 43 of 52




       Any one of these deficiencies could suffice to establish prejudice for the reasons described

above. Take them altogether, and it is clear Lorance was deprived of effective assistance of counsel

and his case prejudiced as a result.

           C. The Army Court did not fully or fairly review Lorance’s claim of
              ineffective assistance when it claimed evidence against Lorance was
              overwhelming while ignoring that the evidence his counsel failed to
              discover would have provided various bases for acquittal.

       In disposing of Lorance’s claims of ineffective assistance of counsel, the Army Court relied

on cases indicating any ineffective assistance of counsel claim must consider the efforts of both

Lorance’s civilian and military defense counsel. The Army Court reliance on such cases was inapt,

as the Army Court pointed to no efforts military defense counsel took to address the deficiencies

outlined above. 2017 WL 2819756, at *5-7 & n.3.

       Even considering counsel’s efforts does not change the deficient performance analysis, nor

the analysis such performance prejudiced Lorance’s defense in this case. For instance, no attorney

moved to compel nor obtained the exonerating or mitigating fingerprint and DNA evidence. No

attorney interviewed any Afghan witnesses (attempted murder victim and two material

eyewitnesses), Latino, secured the SIGACT, spoke with Huber, Gustafson, or any CID Agents.

No attorney developed the testimony of Leon and Thomas that the Afghan National Army fired

first to develop an alternative causation defense or to show that Skelton and Lorance’s threat

perception were reasonable and thus lawful.

       Contrary to the Army Court’s conclusion, the fact that Lorance was included in his

counsel’s strategy decisions does not save the decisions themselves from attack. Strategy decisions

made in the dark—without proper investigation to support them—warrant no deference. Effective

assistance of counsel requires counsel investigate the case. Strickland, 466 U.S. at 690-91. The


                                                    43
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 44 of 52




Army Court again displayed its buy into the official narrative where it discussed that the evidence

against Lorance was “overwhelming” while avoiding that his defense counsel neglected to obtain

available evidence showing that: (1) his apprehension that the motorcycle riders posed an

imminent threat (ROE compliance) was not only reasonable but also correct; and (2) the killings

were legally justified pursuant to RCM 916(c).

       The Army Court’s opinion omitted any discussion of Skelton’s testimony that his shots

were ROE-compliant. Nor did the Army Court address Skelton’s testimony that he perceived an

actual, imminent threat: “[k]nowing the area that it was coming from, the first thought I had was

it could be a drive-by shooting; it could be a drive-by grenade throw; it could be a vehicle borne

IED.” Trial Transcript pg. 537, Exp. Mtn. Exs. 7 - 8.

        It failed to account for how the significance of a concession like this could have been

highlighted to the panel by calling their attention to the immunities granted and, therefore, how

unlikely it was such a witness would provide any information useful to Lorance.

       The Army Court looked at the biometric evidence and focused solely on the surviving

victim, whose ties to IEDs were confirmed only after “his compatriots were killed” and, therefore

concluded that none of the biometric data was helpful. 2017 WL 2819756, at *7. This myopic view

carelessly discounted the significance of the evidence. The Army Court’s conclusion presumes the

survivor left his biometric data on the IED after the June 2, 2012, but there is no basis for reaching

this conclusion. The survivor could have been making bombs well before the incident just as easily

as he could have been making them after the incident, as is often the case in Afghanistan.

Moreover, the Army Court’s analysis completely ignores that the survivor (the attempted murder

victim who left his fingerprints and DNA on IEDs) shared a motorcycle with an enemy combatant

with prior ties to bomb making. And they weren’t just “compatriots”—they were family.
                                                     44
         Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 45 of 52




         So, while it is theoretically possible that some person could view that part of the biometric

evidence, in isolation, as aggravating, it is more reasonably probable that a panel informed of the

connections between the decedents, injured, and material witnesses (and their ties to bomb-

making) would have viewed this evidence as, at the very least, as mitigating with regard to any

sentence that might be imposed. At most, this evidence could have completely exonerated Lorance

of any criminal liability.

         To summarize, an objective review of the Army Court’s opinion reveals that its task and

purpose was single-fold: to endorse and place official imprimatur on Lorance’s prosecution and

convictions. Such a pre-conceived result cannot be deemed to constitute “full and fair

consideration” in the eyes of Article III Courts obligated to review objectively constitutional

violations.8 The Army Court’s analysis of Strickland was both outcome-oriented and unreasonable,

giving this Court authority to review defense counsels’ deficient performance and reverse

Lorance’s convictions. Such review and relief under habeas corpus is not only appropriate, but

also necessary, to preserve constitutional protections. See Harrington v. Richter, 562 U.S. 86, 101,

131 S. Ct. 770, 785, 178 L. Ed. 2d 624 (2011) (“The pivotal question is whether the state court's

application of the Strickland standard was unreasonable”).

    V.   The Army Court failed to accord full and fair consideration of Lorance’s claim that
         the Military Judge neglected to give necessary and proper defense instructions.

         The Commandant agrees that a military judge has a duty to sua sponte instruct on any

defense reasonably raised. Answer & Return, 25. The Commandant sets out the various defenses

then takes the position, with no further explanation, that the instructions were not warranted under



8
 The Judge who authored the Army Court opinion, had not deployed to combat and retired
directly after having issued the opinion.
                                               45
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 46 of 52




the facts of the case. Answer & Return, 25-27. The Commandant’s conclusory statement does not

overcome the law and facts set forth in Lorance’s petition.

       The argument the Commandant actually develops is that the claimed defenses merged into

self-defense or defense of others in this case. Answer & Return, 27-29. However, her perfunctory

statement is not correct because the defenses do not merge, rather, are distinct. R.C.M. 916(c)

states that “[a] death, injury, or other act caused or done in the proper performance of a legal duty

is justified and not unlawful.” As Platoon Leader, Lorance had duties imposed on him that went

beyond the authorization to defend himself and others. Neither of the defense instructions

substantially covered his affirmative duty to act like a justification instruction would have.

Accordingly, the Commandant’s argument fails and Lorance was deprived of due process.

       Then, the Commandant apparently agrees that a mistake of fact about the reasonable

apprehension of harm is part of self-defense. Answer & Return, 28. But she argues there was no

need to give an instruction on mistake of fact because this legal proposition was already

“substantially covered” by the self-defense instruction. While the Commandant correctly states the

law, the Commandant apparently did not review the self-defense and defense of other instructions

given in this case. Had she done so, she would see that they include no discussion of the effect of

a mistake on the defenses of self-defense or defense of others. (Tr., 840-42 [self-defense]; 842-44

[defense of others]). Thus, while a lawyer might know a mistaken apprehension does not negate

the defense, the panel did not—because they were not so instructed, again depriving Lorance of

due process.

       Not including a mistake instruction was a particularly significant error. The Army

emphasized the narrative that the victims were innocent civilians. But our armed forces in

Afghanistan constantly encounter hostile forces that look the same as civilians. Motorcycles are a
                                                     46
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 47 of 52




known potential threat in these circumstances. The testimony established that. Trial Transcript,

pgs. 775-78, Exp. Mtn. Ex. 21 And, sadly, experience confirms that ignoring the threat of a rapidly

approaching motorcycle can have deadly consequences. See, e.g. Mashal and Rosenberg, 6

American Soldiers Killed in Taliban Attack in Afghanistan, New York Times (Dec. 21, 2015),

available    at    https://www.nytimes.com/2015/12/22/world/asia/bagram-afghanistan-suicide-

attack.html (last viewed Aug. 20, 2019). Under such circumstances, mistakes are bound to be

made. A mistake instruction, which would have allowed the panel to acquit upon finding Lorance

mistakenly perceived a civilian for a hostile, could have turned the tide.

VI.    Declining to address the issue, the Army Court did not provide full and fair review of
       the question of whether an order to fire at targets charging a platoon marching single
       file through a minefield in a combat zone can legally constitute murder or attempted
       murder.

       Before the Army Court, Lorance asked a pivotal question—a point that reasonably stood

to require a complete reversal and disapproval of the findings and the sentence: Can an order to

fire at targets charging a platoon in a combat zone which killed enemy combatants be double

murder or attempted murder? The Commandant’s response evinces a misunderstanding of

Lorance’s argument.

       First, the Commandant asserts that Lorance’s argument hinges on whether Lorance knew

that the targets were enemy combatant terrorist bombmakers. It does not. See discussion of RCM

916(c) supra. Lorance’s argument turns on whether his conduct in a combat zone could properly

be construed as criminal. Bear in mind what Lorance did know: three men were riding tandem on

a motorcycle through a minefield, approaching from Chilliwack Road, a road known as a staging

point for attacks against US personnel, and approaching his platoon at a high speed. Trial

Transcript, pgs. 775-78, 785, Exp. Mtn. Ex. 21. Lorance’s platoon had suffered multiple casualties

                                                     47
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 48 of 52




doing this exact type of work before on the same battlefield and faced a real, immediate risk of

more. Skelton perceived an imminent threat. Trial Transcript, pgs. 537; 585-86, Exp. Mtn. Ex 21.

Lorance was the platoon leader, responsible and accountable for the safety of his paratroopers.

Confronted with these circumstances in a combat zone, did the law require Lorance to wait for the

motorcyclists to open fire, toss a grenade, or trigger a buried IED before his orders would be

justified? The obvious answer is a resounding “no!” Decisions to prosecute based on political

whims to appease a host nation will risk American lives. And if the military courts will not call a

halt to such counterproductive practice, that task falls upon the Article III Courts.

       The Commandant goes on to cite a portion from the Army Court opinion about the SROE.

Answer & Response, 30. Tellingly, though, that portion of the opinion contains no citation to the

law of murder, attempt, justifications, or defenses. See 2017 WL 28119756, at *1. Stating that the

sole issue is whether Lorance followed the ROE or SROE ignores that applicable law. Causing

death is not unlawful where it was justified or excused, especially in combat where under the

international law of armed conflict, briefed to the Army Court but ignored, civilians killed in

combat are not murdered, rather, “collateral damage” from the “fog of war.” The Commandant

repeats the Army Court’s error and analysis here rather than engaging in the discussion of

justification or excuse.

       What’s more, the Commandant ignores that fact that Lorance was found not guilty of

changing the ROE. Even now on habeas review, the Commandant sticks to the party line and

maintains the Army’s official narrative that Lorance, the “bad apple,” “falsely briefed his platoon

that anyone riding a motorcycle was to be engaged.” Answer & Return, 31. The Army’s entire

case was built on this premise, but it was ultimately unable to prove it.



                                                     48
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 49 of 52




       Once the panel found Lorance not guilty of that charge, and thereby rejected that premise,

the remainder of the case became structurally unsound. The foundation removed, the entire edifice

built upon it must collapse. Fiore v. White, 531 U.S. 225, 228-29 (2001) (reversing for insufficient

evidence a conviction based on failing to have a permit when undisputed evidence was the

defendant had the requisite permit).

       There is insufficient evidence to support the panel’s findings on murder and attempted

murder even when viewed in the light most favorable to the government. See Fiore v. White, 531

U.S. 225, 229 (2001); see also Jackson v. Virginia, 443 U.S. 307, 318-19 (1979). And a conviction

without sufficient evidence violates the federal Due Process Clause. Fiore, 531 U.S. at 226.

VII.   Prosecutorial misconduct claims were exhausted or should be considered because
       certain facts supporting the claim only occurred after the Army Court’s decision.

       The Commandant takes the position Lorance’s prosecutorial misconduct claims are not

reviewable because they were not exhausted before the military court. Answer & Return, 15-17.

The Commandant concedes that Lorance exhausted any prosecutorial misconduct based on his

Brady and related RCM violations by raising them to the Army Court; thus it appears her

exhaustion argument applies only to other aspects of Lorance’s prosecutorial misconduct claim.

See Answer and Return, 16 (“[P]etitioner never submitted a discrete claim of prosecutorial

misconduct to the military courts for consideration outside the umbrella argument that the

government ran afoul of its requirements under Brady and R.C.M. 701(a)(6).”).

       Turning to the remaining facts supporting Lorance’s prosecutorial misconduct claims,

Lorance consistently addressed them in arguing his case to the Army Court. E.g., Doc. 13-8

(Lorance’s Army Court Briefing), 17 (charges threatened against 9, immunity offered and

testimony ordered, Charge Sheet lined out by prosecutor, exonerating and mitigating evidence

                                                    49
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 50 of 52




suppressed). But he had no basis for believing them to be prosecutorial misconduct before the

Army’s official narrative was publicly repeated, video recorded, disseminated on the internet, with

false statements knowingly left uncorrected before the public and at least one Member of the

Congress.

       It was not until 2018 that Brigadier General Joseph B. Berger III publicly placed Lorance’s

combat orders to fire at three men of military-age riding a motorcycle rapidly through a minefield

on par with Calley and the slaughter of unarmed women, children, and elderly in My Lai—while

Lorance’s case was pending review by the Secretary of the Army. Not until 2018 did the Chief

Judge of the Army Court publicly and errantly accuse Lorance of unilaterally changing the ROE

although he had been acquitted of the charge, and then refuse to correct it when asked. Therefore,

there was no opportunity to present this aspect of misconduct to the Army Court before it issued

its opinion in 2017.

       Further, the systemic efforts to quell Lorance’s attempts to secure some relief (such as

Pede’s efforts to dissuade Congressman Graves from supporting Lorance’s pardon efforts by

repeating the official narrative the Army had failed to prove), only became known to Lorance after

the Army Court issued its opinion. It was only after learning the official line and the Army’s

dedication to seeing it through that Lorance had reason to believe that other aspects of the

prosecutor’s actions constituted knowing and willful misconduct to include apparent false official

statements (criminal offenses under Article 107, UCMJ, to which Berger and Pede are subject).

       The Commandant cites Roberts v. Callahan, 321 F.3d 994 (10th Cir. 2003), to support her

argument that Lorance’s prosecutorial misconduct claim was unexhausted and thus procedurally

barred from review now. But Roberts acknowledged an exception to the waiver rule, relying on

Lips. See 321 F.3d at 995. In Lips, the Tenth Circuit extended an exception that allows a claim to
                                                    50
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 51 of 52




be raised for the first time on habeas review when the petitioner shows “cause excusing the

procedural default and actual prejudice resulting from the error.” Lips, 997 F.2d at 812.

        Lorance’s lack of access to the information that ultimately revealed the coordinated

prosecutorial misconduct is sufficient cause to excuse him from not raising issues that were not

known until after the Army Court’s decision. Thus, he is not procedurally barred from raising his

claim of misconduct now. For the reasons stated in Lorance’s habeas petition, the prosecution

engaged in misconduct that warrants this court grant habeas relief. (Doc. 1, at 4-5, 62-65).

                                          CONCLUSION

        Lorance was denied the process and constitutional protections he was entitled to receive.

Due to the actions, and inactions, of counsel on both sides of the courtroom, as well as the military

judge’s instructional errors, Lorance was denied a fair trial and received substantially less than full

and fair review on appeal. Now in possession of startling information unavailable to him before,

it seems apparent that Lorance’s claims could not receive due consideration before any Article I

military tribunal.

        Lorance respectfully requests that this Court grant his motion to expand the record filed

contemporaneously with this Traverse under Habeas Rule 7.

        Before the court are numerous and substantial constitutional grounds on which to

disapprove the findings and sentence pursuant to 28 U.S.C. § 2243 and free Lorance from

continued unlawful incarceration by Federal officials (the Court is authorized to grant relief as law

and justice require).

        Alternatively, Lorance respectfully requests that the Court receive his motion for specific

discovery to be made pursuant to Habeas Rule 7 and schedule an evidentiary hearing to allow

Lorance an opportunity to present evidence further demonstrating why his primary convictions are
                                                      51
        Case 5:18-cv-03297-JWL Document 18 Filed 09/03/19 Page 52 of 52




unconstitutional, legally unsound, and should be reversed and disapproved. Though the civilian

courts’ habeas review is understandably limited, this is a case where it is not only appropriate, but

necessary, for the Article III Courts to step in to ensure there is public confidence in the fact that

those who take up arms in defense of our nation, at great risk to themselves, do not shed the

constitutional protections provided to them.

                                                      Respectfully submitted,



                                                      By: /s/ Christopher M. Joseph
                                                      Attorneys for Petitioner

       John N. Maher pro hac vice                     Christopher Joseph, #19778
       Kevin J. Mikolashek                            Carrie Parker, #24988
       David Bolgiano                                 Diane Bellquist, #20969
       Don Brown                                      JOSEPH, HOLLANDER & CRAFT LLC
       MAHER LEGAL SERVICES PC                        1508 SW Topeka Blvd.
       26 South 3rd Street, Number 68                 Topeka, KS 66612-1887
       Geneva, Illinois 60134                         (785) 234-3272 Main
       Tel: (708) 468-8155                            (785) 234-3610 Fax
       john@maherlegalservices.com                    cjoseph@josephhollander.com



                                      CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2019, I electronically filed the foregoing with the

clerk of the court by using the CM/ECF system, which will send notice of electronic filing to all

counsel of record.

                                                      By: /s/ Christopher M. Joseph
                                                      Christopher M. Joseph, #19778




                                                     52
